Title: From Hendrick W. Gordon to Abigail Smith Adams, 16 July 1813
From: Gordon, Hendrick W.
To: Adams, Abigail Smith



Madam,
Boston 16th. July 1813—

I have received the letter you did me the honor to write me the 14th inst. Immediately after I was informd that a report was in circulation, that Mr J Q A. had written his father that the war in which we are engaged, was unjust & unnecessary, I wrote my friend Mr Calhoun, to pay no attention to such a report (if such an one should reach Washington) ’till he heard from me again, adding, that I beleived it untrue & that I did not doubt I should have it in my power to say that it was so.—I stated to the President the report, who, was good enough to write me, that his son had not written him any thing of the kind—In conversation with Judge Adams who handed me the letter above alluded to from his father, he expressly said, that a letter lately published in the Boston Patriot “from a distinguished American in the North of Europe,” was from his Brother, that letter I cut out of the Patriot & have forwarded to Mr Calhoun—The fabricators of the falsehood are completley defeated in their object; the report was wounded in its early flight, and has fallen harmless to the ground—
For myself I cannot think that Mr. J Q A, is capable of erring politically, and it has given me great pleasure to think I have prevented Mr Calhoun from being deceived—
I have sent Mr C. all the writings which were known to be Mr A’s & some that were supposed so—viz, “Review of works of Fisher Ames.” &c. &c.
I have the honor to be with great Respect, / Madam, your Obedient Servant

H W Gordon.